UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1765


In Re:   STEVEN DESMOND PETERSON, a/k/a Primo,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (3:94-cr-00046-H-3)


Submitted:   October 28, 2011               Decided:   November 3, 2011


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Steven Desmond Peterson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven      Desmond         Peterson      petitions      for     a    writ        of

mandamus seeking an order directing the district court to vacate

two counts of his underlying conviction and resentencing.                                      We

conclude that Peterson is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary          circumstances.            Kerr   v.    United     States

Dist.    Court,      426     U.S.      394,    402     (1976);       United       States       v.

Moussaoui,     333      F.3d    509,     516-17       (4th    Cir.   2003).         Further,

mandamus     relief     is     available       only    when    the   petitioner          has   a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                             Because Peterson

cannot show that he has such a right, the relief sought by

Peterson is       not    available        by   way     of    mandamus.        Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the    petition    for       writ   of    mandamus.           We   dispense       with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          PETITION DENIED




                                               2